419 F. Supp. 1391 (1976)
Thomas James REDDY et al., Petitioners,
v.
David L. JONES, Secretary, North Carolina Department of Correction, et al., Respondents.
No. C-C-76-118.
United States District Court, W. D. North Carolina, Charlotte Division.
August 12, 1976.
James E. Ferguson, II, James C. Fuller, Jr., Chambers, Stein, Ferguson & Becton, Charlotte, N. C., for plaintiffs.
Richard N. League, Asst. Atty. Gen., Raleigh, N. C., for defendants.
McMILLAN, District Judge.
A motion to disqualify the undersigned judge has been filed by Mr. League, the Assistant Attorney General handling this case. It alleges no bias or partiality on my part, but it does allege that I should disqualify myself because one of my law clerks, John Gresham, has accepted employment with lawyers representing the petitioners.
The unvaried custom which I have followed since I was first appointed has been that if a law clerk accepts future employment with a law firm, he is immediately taken off all work, conference, hearings or other activity, including the delivery of messages, in cases being tried in this court by his prospective employers. This system has produced no difficulty or complication involving any of the eight clerks who have while employed here made arrangements for future employment by law firms with cases in this court.
With respect to the racial suggestions in Mr. League's motion, this court has been heavily supplied with racial problems since 1968, and this case is not unique in that regard. With reference to the veiled suggestion in paragraph 5 that Mr. Gresham has worked on this case or any other cases involving his prospective employers at any time since he agreed to work for them, Mr. League is mistaken about the facts; the message brought to the court by Mr. Gresham during the bond hearing dealt with a totally unrelated matter.
This court has no desire to try any case in which a conflict of interest or other basis for disqualification exists. Nevertheless, motions to disqualify should not be lightly filed; this one is not lightly considered by the court; it has no merit and is denied.